AuRTIN~~~TEXAS
JOEIN     BlmzN SHEPPE‘,RD
     A,n-rOBNrc-P <iENmsA,.   .,i
                                    July 30, 1953


         Hon. E. L. Martin                Opinion Nq; 3-78
         County Attorney
         Armstrong County                 Re: Maximum compensation of the
         Claude, Texas                        co.untyjudge .and ex officio
                                              cbunty superintendent fol-
                                              lowing the effective date
                                              of Chapter 322, Acts 53rd
         Dear HP. Martin:                     LegislaWre, 1953.
                       You have requested an opinion on the maximum
          compensation of .thecounty j~udgeof Armstrong County who
          also acts as ex officio county superintendent.
                      Armstrong County has a population of 2,215
         lnhabitants;and Its county officers are compensated on
         a fee basis. Therefore, the compensation of the co.unty
         judge is governed by the provisions of Articles 3883,
         3891, and 3912g, Vernon's Civil Statutes, and Article
         3888, Vernon's Civil StaWtes, as amended by ~Chapter 322,
         Acts 53rd Legislature, 1953, p. 793.
                                          .:.
                      The maximum compensation of the ca,untyjudge
         of Arms~trongCounty is $4687.50. Articles 3883, 3891 and
         3912g, V.C.S. Chapter 322, 'Acts 53rd Legislature author-
         izes an additional compensation of $2600 to the co'untyj.udge
         while acting as ex officio co.untysuperintendent. There-
         fore, the maximum annual compensation of the co'unty iudge
         of Armstrong Co,untyis $7287.50 ($4687.50 plus $26001.
         Likewise, in a salary county the co'untyjudge who acts as
         ex-officio co~untysuperintendent shall receive and retain
         the compensation authorized by Chapter 322, Acts 53rd
         Legislature, 1953, "Tn addition to all other compensation
         provided by law."
                                          SUMMARY
                          The maximum compensation of the county
                  judge acting aa ex officio county superintendent
Hon. E. L. Martin, page 2 (~-78)



                          f
     of Armstrong County a fee ,countx7is $7287.50
     ($4687.50plus $2600 .
             A,county judge &c,tinga8 ex ofSlclo
     county superintendentis,enti,tled,to receive and
     retain the compensationauthorized in,Chapter
     322, Acts 53rd Legislature,1953, p. 793, amend-
     ing Article,83888, 2688~ and 27O.Sin addition to
     all ot.hercompensationprovided by law beginning
     September 1, 1953, whether he 1s compensatedon
     a fee or salary basis.
                                   Yours very truly,
APPROVED:                          JOHN BEN SHEPPERD
                                   Attorney Qeneral
J. C. Davis, Jr.~
County Affairs Division
Willis E. Greaham                            /L
Reviewer                              John Reevea
                                            Assistant
Robert S. Trottl
First ,Asslstant
John Ben Shepperd
Attorney General
,JR:am